 COLUMBIA BROADCASTING SYSTEM, INC.Columbia Broadcasting System,Inc.'andMotion Pic-ture Film Editors Local 771, International Allianceof Theatrical Stage Employees and Movie PictureMachine Operators of the United States and Cana-da, AFL-CIO. Case 2-CA-12968November 4, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINS ANDPENELLOOn April 30, 1974, Administrative Law JudgeAbraham H. Mailer issued the attached Decision inthis proceeding.2 Thereafter, Respondent filed excep-tions and a supporting brief; the Charging Party filedan exception and a supporting brief; the GeneralCounsel filed with the Board a copy of his brief totheAdministrative Law Judge; and InternationalBrotherhood of Electrical Workers, AFL-CIO-CLC,and its Local 1212, Parties in Interest, filed point ex-ceptions and brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Columbia Broadcasting Sys-tem, Inc., New York, New York, its officers, agents,successors and assigns, shall take the action set forthin the said recommended Order.iThe name ofRespondentappears as stated at the hearingWe note thatin their exceptions and briefs the parties refer to Respondent as CBS, Inc ,formerly known as Columbia Broadcasting System, Inc However, no partyhas filed a motion to amend the caption of this case2lnternational Brotherhood of Electrical Workers, AFL-CIO-CLC, anditsLocal 1212, and DuArt Color Corporation appeared at the hearing asParties in Interest7The requests for oral argument by Respondentand International Broth-erhood of Electrical Workers, AFL-CIO-CLC, and its Local 1212 are here-by denied as the record and briefs adequately present the issues and posi-tions of the parties.DECISION637ABRAHAM H. MALLER, Administrative Law Judge: OnJune 27, 1973, the Regional Director for Region 2 of theNational Labor Relations Board, herein called the Board,issued on behalf of the General Counsel a complaintagainst Columbia Broadcasting System, Inc., herein calledCBS. The complaint was issued upon a charge filed onMay 3, 1973, by Motion Picture Film Editors Local 771,International Alliance of Theatrical Stage Employees andMovie Picture Machine Operators of the United States andCanada, AFL-CIO, herein variously called Local 771 orIATSE. Briefly, the complaint alleged that in or about1952, the International Brotherhood of Electrical Workers,herein called IBEW, was certified by the Board as the rep-resentative of all technicians employed by CBS, including,inter aha,film editors and cutters in New York City; thatsince 1952, IBEW has had a succession of collective-bar-gaining agreements with CBS covering said employees;that since about 1952, Local 1212 of IBEW, herein referredto as Local 1212, has administered the collective-bargain-ing agreements referred to above in regard to techniciansemployed by CBS in New York City; that since about1958, the collective-bargaining agreements between IBEWand CBS have permitted CBS to subcontract the work per-formed in New York City by film editors on documenta-nes; that as a result of said agreements, CBS has since onor about 1958 entered into contracts with various firmswhereby editing of certain documentaries has been per-formed by such subcontractors, the most recent of whichwas entered into between CBS and DuArt Color Corpora-tion, herein called DuArt; that in accordance with suchsubcontracting agreements, CBS has paid the subcontrac-tor a flat fee and has reimbursed the subcontractor for allactual and out-of-pocket expenses including,inter alia,allcostsdirectly related to the persons placed on thesubcontractor's payroll for CBS as documentary film edi-tors; that said documentary film editors work at the prem-ises of CBS, using CBS' equipment, work under the direc-tion and control of CBS, and perform their work in accor-dance with instructions they receive from supervisors ofCBS, and their hire and tenure of employment is subject tothe control of CBS; that since on or about 1958 and con-tinuing to date, documentary film editors and cutters onthe payroll of the various subcontractors in New YorkCity, but under the direction and control of CBS, are andhave been members of, or represented by, Local 771; thatthemost recent agreement between CBS and IBEW con-tains a provision to the effect that the work of editing andcutting motion picture film in New York City and docu-mentaries may be subcontracted by CBS where it is neces-sary to do so in the judgment of CBS, but is limited to aperiod until September 30, 1974; that at all times material,CBS has participated in collective-bargaining negotiationsconcerning the wages, hours and other working conditionsof the documentary film editors and cutters in New YorkCity; that CBS and DuArt are co-employers of the docu-mentary film editors; that said documentary film editorsconstitute an appropriate unit for collective bargaining;that on or about April 30, 1973, Local 771 requested CBS214 NLRB No. 123 638DECISIONSOF NATIONALLABOR RELATIONS BOARDto bargain with it, but CBS has refused to do so; that themost recent collective-bargaining agreement between CBSand IBEW contains a provision requiring membership inIBEW as a condition of employment and that in April1973, CBS informed the documentary film editors that ef-fective October 1, 1974, said documentary film editors andcutters would be employed under terms of said contractwith IBEW which requires membership in IBEW as a con-dition of employment. The foregoing acts and conduct ofCBS are alleged to be in violation of Section 8(a)(1), (2),and (5) of the National Labor Relations Act, as amended(29 U.S.C. Sec.151, et seq.),herein called the Act. In itsduly filed answer, CBS denied any violations of the Act.Pursuant to notice, a hearing was held before me at NewYork, New York, on September 4, 5, 12, 13, and October15 through 19, 1973. All parties were represented at thehearing and were afforded full opportunity to be heard, tointroduce relevant evidence, to present oral argument andto file briefs with me. Briefs were filed on or before Janu-ary 14, 1974, by the General Counsel, CBS, Local 771, andby IBEW. Upon consideration of the entire record and thebriefs, and upon my observation of each of the witnesses Imake the following:111. ISSUESBEFORE THE BOARD1.Did the Certification of IBEW in 1952 intend to in-clude documentary film editors.2. If the Board'sCertification of 1952 intended to in-clude documentary film editors,did the subsequent courseof collective bargaining between the various parties consti-tute an agreement by the parties to amend the Certifica-tion.3. Is CBS the employerof the documentaryfilm editorswho are members of and are representedby Local 771.4.Do the documentary film editors,assistant editors, li-brarians and expediters constitute a separate unit for bar-gaining purposes.5.Has CBS recognizedLocal 771as the collective bar-gaining representative of the documentary film editors, as-sistant editors,librarians and expediters.6. If CBS has recognizedLocal 771 asthe collective bar-gaining representative of the documentary film editors,'may CBS now refuse to recognize and bargain with Local771.7. If the documentary film editors constitute a unit sepa-rate from the unit representedby IBEW,is the attempt byCBS to accrete these employees to the IBEW unit a viola-tion of Section8(a)(2) of the Act.FINDINGS OF FACTI.THE BUSINESS OF CBSCBS is, and has been at all times material herein, a cor-poration duly organized under, and existing by virtue of,the laws of the State of New York. At all times materialherein, CBS has been engaged in radio and television net-work transmission in various states of the United States,and at all times material herein, owned and operated radioand television stations, under license issued by the FederalCommunications Commission in various states of the Unit-ed States, including Station WCBS-TV located in the Cityand State of New York. During the year preceding thefiling of the complaint, which period is representative of itsoperations generally, CBS, in the course and conduct of itsoperations, derived gross revenues therefrom in excess of$1,000,000. Accordingly, I find and conclude that CBS is,and has been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act and that it will effectuate the policies ofthe Board to assert jurisdiction here.It.THE LABOR ORGANIZATIONS INVOLVEDLocal 771 is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.Local 1212 is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.IBEW is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. IntroductionThe problem presented in the instant case is the result ofthe growth and development of the television broadcastingindustry. Programs which were not envisaged when the in-dustry was in its infancy were created, enlarged, and ex-panded. The emergence of new types of programs requiredthe application of innovative, sophisticated techniques andprocedures.Thus, in the early days of television broadcasting, thenetworks did not produce their own news shows. Instead,CBS purchased newsreels produced by Telenews, a subsid-iary of Hearst Metrotone News of the Day. According toPalmerWilliams, Senior Producer of CBS, "[t]he hardnews department became fully founded . . . in about 1953or possibly at the latter part of 1952, and they [CBS]stopped buying their material from Telenews."2.The documentariesThe first documentary produced by CBS was the "See ItNow" show created and developed by Edward R. Murrowand Fred W. Friendly in 1951. To produce the show, Palm-erWilliams, its producer, contracted with Hearst News forcamera crews, sound men, film editors, and even space towork in. The film editors were represented by Local 771. In1954, the contract with Hearst News was cancelled andCBS bought its own equipment and made arrangements1The term "documentary film editors"as used herein embraces assistanteditors,librarians,and expediters representedby Local 771 COLUMBIA BROADCASTING SYSTEM, INC.with a company called Information Productions (laterknown as U.S. Productions). The employees of HearstNews who had been working on the "See It Now" showwere placed by CBS on the payroll of Information Produc-tions and continued to work on the show. Sometime later,the cameramen and sound men were transferred to theCBS payroll directly, but the film editors and assistant filmeditors remained on the payroll of Information Produc-tions.The "See It Now" program ran for approximately 7years, during which time some 200 shows were exhibited.The public acceptance of the "See It Now" show led to theproduction of other documentary films. A great number ofdocumentary films have been produced by CBS and arestillbeing produced today. Documentaries were originallyone-half hour in length. Later, they were increased to onehour shows, and on some occasions ran one hour and ahalf.Commenting on the effect of the documentary pro-grams developed by CBS, Senior Director Williams agreedthat the documentary was something that "evolved," was_"unique" and "that CBS developed a staff includingIATSE film editors whose unique skills contributed greatlyto the development of their prestige."The various witnesses did not agree as to a precise defin-ition of a documentary. Perhaps the important thing in thecontext of the issues is to distinguish between a documen-tary and what the parties referred to as "hard news." Thus,Charles Van Bergen, Manager of Film Production for CBS,agreed that a reasonable distinction between a documenta-ry and hard news is as follows:a documentary is a compilation in depth of astory which is condensed from a large footage of filmtomake a program.. .. a hard news story is one which has significantimpact value as of the time it is shown because of therecency of this particular development and therefore isof interest, especially for the moment.Marshall Davidson, Vice President of Operations, CBSNews, testified that it is almost impossible to describe whatisnews and what is a documentary, because no two peoplehave the same opinion or definition or agreement on whatnews and documentary is. However, he distinguished be-tween documentaries and hard news as follows:Defining news and documentary, basically documen-taries are programs of a half hour or an hour in lengthdevoted to single subjects. . . . It is something that isworked on for a week, and a month at atime.Gettingthe entire subject together, it could be Justice Black,which is one that was discussed, TV journalism, whichwas edited for I guess three or four months.Against this, we have our specials that we put onnightly on the Watergate hearings These to me arenot documentaries, because they are done within 24hours.60 Minutes is defined as news by the News Division,because it is of a basic format, a magazine format,639rather than a single subject format. All these-whatwe call strip shows, which are shows that are on ev-eryday,CronkiteNews,Morning News, SaturdayNews, Sunday News are called news and not docu-mentaries, if we ever have to get into that definition.As indicated by Vice President Davidson's definitions,there are in addition to hard news and documentaries, aclass of shows called news specials with which we are notconcerned in the instant proceeding.2 It should also be not-ed that, and the witnesses appear to agree upon this fact,there is a gray area consisting of some shows which fallbetween documentaries and hard news. Also, documenta-ries are of various types, including religious documentaries,travel documentaries, etc.This much is clear: Documentaries often take months toproduce. In preparing them, film shot long before the con-ception of the documentary is used, as on occasion are oldstillpictures, as well as film shot in contemplation of thedocumentary. Old as well as newly prepared audio tapesare used. In planning the documentary, these are woventogether to prepare a show dealing with a particular sub-ject,whether it be a historical or a currently controversialor informative subject. In contrast, news programs dealwith current events of immediate interest to viewers. Speedin the preparation of the news show is of paramount im-portance, as in the case of newspapers trying to score a"beat" in the publication of a news story.These differences, in turn, lead to the employment ofdifferent techniques by documentary film editors vis-a-visthose employed by news film editors. Documentary filmeditors use what is known as "the double system." Thus,unlike news film editors, documentary film editors do notwork directly with the film itself. Rather, to avoid damag-ing the film, the film is copied on magnetic tape which, inturn, is edited and synchronized with the audio. Back-ground audio, audio mix,' narration, and optical effects areadded, using sophisticated equipment designed for thatpurpose.On the other hand, the speed with which a news storymust be aired does not allow time for converting the filmshot by the news photographer into magnetic tape. There-fore, the news editors use "the single system," i.e., theywork directly on the film, editing and splicing the film inaccordance with the directions of the news editor. Of ne-cessity, this requires greater care in handling the film ascompared to handling magnetic tape which is, in effect, aduplicate of the film.The documentary film editors and assistant editors aremembers of Local 771. The news film editors are membersof Local 1212 IBEW. Richard Kraut, Film OperationsManager,is ingeneral charge of the Local 771 editors;4Charles Van Bergen, Manager of Film Production, is incharge of the Local 1212 editors.2 Senior Producer Williams agreed that a definition of a news special isa news storytelecast within a fairly contemporaneous period from thetime that it occurs except that it is longer than an ordinary news storytelecast say on the Cronkite news "3Audio mix is the blending of two or more sound tapesIncluding assistant editors, librarian and expediter 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Vice President Davidson, prior to 1966,documentaries were not handled by the News Division, butby another department known as public affairs. Since 1966,they have been handled by the News Division. Each docu-mentary produced by CBS is treated as a separate entity inthe charge of its producer. Each documentary is assigned aseparate budget by CBS. As previously noted, from theinception and for many years thereafter, documentarieswere worked on only by members of Local 771, while filmeditors who were members of Local 1212 IBEW work onhard news stories. Although, in recent years, CBS has as-signed members of Local 1212 to work on certain docu-mentaries,Local 771 editors have not been used on hardnews programs.3.The certification and the bargaining historyOn January 31, 1952, pursuant to a Decision and Direc-tion of Election issued by the Board on December 17,1951, in Case 13-RC-1888,5 an election was conductedamong certain employees of CBS. On February 14, 1952,the Board issued a certification pursuant to which IBEWwas certified as the exclusive representative of a unit of thefollowing employees:All technicians employed in the Employer'sTechnicalOperationsDepartments and the Engineering Re-search and Development Department,inNew YorkCity and throughout the United States, including tech-nicians employed in the laboratory in the General En-gineering Department,draftsmen and machinists inthe Engineering Research and Development Depart-ment,and motion picture cameramen and film editorsand cutters in NewYork City,but excluding film edi-tors and cutters at the Employer'sLos Angeles, Cali-fornia,establishments,sound effects employees em-ployed at Chicago, Illinois, turntable operators em-ployedatChicago, Illinois, andSt.Louis,Missouri,lighting directors and special visual effects employeesinNew York City and thelighting director in LosAngeles, California,engineers in the General Engi-neering and Engineering Research and DevelopmentDepartments,stage hands,manual or mechanicalcueing and titling employees,guards,watchmen, andall supervisors as definedin the Act.At no time since that certification was issued has it beenamended or revoked, nor has IBEW been decertified as therepresentative of the employees listed above.Although documentary film editors fall within the gener-ic class of film editors encompassed in the certified unit,IBEW has never bargained for the documentary film edi-tors.' In the 1958 negotiations for an agreement betweenCBS and IBEW, CBS proposed the inclusion of a clausegiving it the right to subcontract the editing of documenta-ries.As a result, the following provision was included in5Reported at 97 NLRB 5666As previously noted, the term "documentaryfilm editors"as used hereinembracesassistanteditors, librarians, and expeditersrepresentedby Local771the agreement then negotiated and was inserted in everyagreementbetween IBEW and CBS until the 1972 con-tract:The work of editing and cutting motion picture film inNew York City may be sub-contracted where, in thejudgment of CBS, it is necessary to do so. This sub-contracting privilege does not include editing and cut-ting of news films, as distinguished from documenta-ries,and is limited to editing and cutting on programsentirely on motion picture film and those programspredominantly on motion picture film but containingsome live and/or video tape elements. In any suchcase, the sub-contracting privilege extends only to thefilm portions and not to video tape.Conversely, Local 771 entered into successive writtencollective-bargainingagreementswith subcontractors Ken-co and Douglas-Lester on behalf of the documentary filmeditors.7Although these contracts were between the sub-contractors and Local 771, the subcontractors signed suchagreements only after securing the acquiescence of CBS.As Senior Director Palmer Williams, who participated inthese conferences, and in discussions with Local 771's rep-resentative, put it "we won a couple and lost a couple."The record also discloses that CBS notified Local 771 ofthe hiring of, and wage increases given to, documentaryeditors, as well as of the change from one subcontractor toanotherIn 1972, CBS and IBEW entered into a contract which,although it contained the provision giving CBS the right tosubcontract the editing of documentary films, limited thatright to the period beginning October 1, 1972 and endingSeptember 30, 1974 The agreement contains a union se-curity provision, under which the documentary film editorswould have to become members of IBEW in order to retaintheir employment with CBS. It is the provision limiting theright of CBS to subcontract the editing of documentaryfilms, together with the union security provision, which hasprecipitated the instant proceeding.On April 30, 1973, Local 771 sent CBS a telegram re-questing negotiations for a collective-bargaining agree-ment.Thomas G. Holland, Jr., Assistant Director, Indus-trialRelations, of CBS, orally rejected the request.4.The relationship of the documentary film editors toCBSAs previously noted, at the outset CBS produced its do-cumentaries by the use of camera crews, sound men andfilm editors employed by Telenews, a subsidiary of HearstNews In 1954, the contract with Hearst News was can-celled, and the film editors were placed by CBS on theDuArt refused to sign such an agreement because it did not wish tobecome involved in any labor problems of CBS, as, for example, a strike byLocal 771 against CBS However, DuArt followed the terms of the contractbetween Local 771 and Douglas-Lester with regard torates,holidays, vaca-tions, etcWhen Maurice Murad, shop steward for Local 771, complainedtoCBS Vice President Davidson that DuArt had not signed a contract,Davidson expressed surprise and said "We have always signed the basicagreementIdon't understand that" He added that he would callthe Busi-ness Affairs Department and instruct them to havethe contract signed COLUMBIA BROADCASTING SYSTEM, INC.payroll of Information Productions and continued to workon the CBS documentaries. The documentary film editorsremainedon the payroll of Information Productions from1954 to 1959.8 Between 1959 and 1967, documentary filmeditors were placed on the payroll of Kenco Films, Inc.Between 1967 and 1970, the documentary film editors ap-peared on the payroll of Douglas-Lester Productions, Inc.,and since 1970 and continuing to the presenttime, the do-cumentary film editors were on the payroll of DuArt ColorCorporation. Although documentary film editors appearedon the payrolls of these purported subcontractors, it isclear from the record that they were not employees of thesesubcontractors. All that these subcontractors did vis-a-visthe documentary film editors was to pay theirsalaries,make the various payroll deductions, and arrange and payfor various insurance coverages such as workmen's com-pensation, unemployment, liability, and disability, for allof which they were reimbursed by CBS together with aservice charge which, in the case of DuArt, at one timeamounted to a $110 per week, later increased to $120. Asamatter of fact, although the subcontractors issued thechecks, they did not even hand them to the documentaryfilm editors; rather, they were picked up by a messengerfrom CBS and distributed by CBS to the documentary filmeditors who were working at the premises of CBS. Indeed,Stewart Deitch, Financial Vice President of DuArt FilmLaboratories, the parent of DuArt Color Corporation, tes-tified:We're doing this strictly as an aid to CBS; we're notreally their employer, these people.According to Deitch, there was no monetary profit forDuArt in this arrangement, and it was entered into as anaccommodation to CBS who is one of DuArt's major cus-tomers for the developing and printing of motion picturefilm.He testified further that when a representative of Lo-cal 771 came to him asking for increased pension and wel-fare payments, "I indicated that we would not pay it unlesswe got approval from CBS since they were reimbursing usfor all out of pocket expenses." He then communicatedwith Robert Burstein, Manager of Business Affairs of CBS,who approved the increases. Similarly, Stanley D. Plotnick,Deitch's predecessor, testified that DuArt does not do filmediting, nor does it employ any editors; and that CBS fixedthe rates of pay and he cleared all wage increases given tothe documentary film editors with Burstein. Nor have thedocumentary film editors worked at the premises of any ofthe subcontractors.9Conversely, CBS hired the documentary film editors,promoted assistant editors to editors, fixed their salaries,granted or rejected requests for pay increases over theunion scale, and kept and okayed their timecards whichwere sent to the subcontractors for computation of thepaychecks. As previously noted, the documentary film edi-torsworked at the premises of CBS, under the direction,supervision, and control of producers and directors of8 In 1958, the Company changed its name to U S Productions9 The record shows that only one documentary film editor worked for ashort period at DuArt's premises641CBS. In addition, grievances of the documentary film edi-torsweie handled directly with officials of CBS and notwith the subcontractors. Thus, Shop Steward Maurice Mu-rad handled grievances directly with Manager of Film Pro-duction Kraut, Assistant Director of Industrial RelationsMcCarthy, Producer Gene Deports, and Vice PresidentDavidson.Manifestly, there must be a close intellectual and work-ing relationship between the producer of a documentaryand its film editor who participates in the planning of thedocumentary and who must understand and put into effectthe aims and views of the producer and the nuances whichthe latter desires. The greater demands upon the documen-tary film editors' professional and artistic skills are reflect-ed in the fact that documentary film editors receive highersalaries than do news editors.In 1970, CBS changed its method of employing and pay-ing documentary film editors. All, except Maurice Muradwho chose to remain as a staff documentary editor, wereplaced on free-lance basis, i.e., they were hired for eachparticular documentary and were paid only when actuallyworking on that documentary. The purpose of the change,according to Vice President Davidson, was to render inop-erative the seniority provision of the union contract of Lo-cal 771 editors. At that time, they received severance payfrom CBS. Thus, Mtli Bonsignori received $9,000, based onher 17 years of work for CBS, plus 4 weeks' vacation pay. 10Also, they were granted a higher scale than was Murad. Asfree-lance editors, they were free, when not actually work-ing on a CBS documentary, to work for other networks,and on one occasion Bonsignort worked on a documentaryfor ABC. Free-lance editors receive holiday benefits, butnot vacations. Pension and welfare contributions are madefor them to the union fund.B. Conclusions1.The effect of the certificationThe threshold issue in this case is whether the certifica-tion of IBEW was intended to include documentary filmeditors.It isdifficult to conclude that such was the intentof the certification, as television broadcasting was then aninfantindustry and there were no documentary film editorsemployed by CBS. Indeed, while the record is somewhatvague on the subject, there is some doubt whether the certi-fication was intended to include news film editors, as CBSdid not then employ news film editors as that craft is con-stituted today. To the extent that CBS then may have em-ployed "film editors and cutters," the record does not re-veal precisely the duties of such employees. It is clear, how-ever, that the employment of the documentary film editorswith whom we are concerned in this case was not evencontemplated when the certification was issued.The issue then becomes whether such documentary filmeditors when later hired by CBS, accreted to the unit. Perti-nent in thisregard is the bargaining history between theparties.While IBEW actively represented the news film10 Severance pay as provided in Local 77I's collective-bargaining agree-ment was computedon the basisof one week's pay for each year of employ-ment 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDeditors, it has never represented the documentary film edi-tors,although, as IBEW's counsel conceded, "1212 un-doubtedly knew there were some film editors working atCBS at the time [1954]." Rather, CBS and IBEW from andafter 1958 entered into collective-bargaining agreementswhich gave CBS the privilege of engaging in subcontract-ing for the services of documentary film editors. This wasnot subcontracting in the true sense of that term. It was afiction, as the record convincingly demonstrates. And CBScontinued to go through the form of subcontracting, andIBEW closed its eyes to the fictional character of the sub-contracting by continuing to grant CBS the privilege ofsubcontracting in every collective-bargaining agreementthereafter until 1973. Fifteen years later, IBEW first soughtto claim that the documentary film editors accreted to theunit by demanding a provision which would end the sub-contracting privilege on September 30, 1974.Conversely, the documentary film editors have at alltimes been members of, and actively represented by, Local771, with the full knowledge of CBS, who participated inthe negotiations for collective-bargaining agreements be-tween Local 771 and the alleged subcontractors, and noti-fied Local 771 of changes in status and salaries of the do-cumentary film editors.In these circumstances, I conclude that IBEW has beenguilty of laches in seeking at this late date to accrete thedocumentary film editors to the unit. Cf.Ware Laborato-ries, Inc.,98 NLRB 1141, 1142 (1952);American Radiatorand Standard Sanitary Corporation,119 NLRB 204, 206(1958);General Electric Company,160NLRB 504, 506(1966);General Electric Company,144 NLRB 88, 91 (1962).I further find that by their conduct both CBS and IBEWhave waived the inclusion of the documentary film editorsin the unit. Cf.National Association of Broadcast Engineers,105NLRB 355, 363 (1953);General Electric Co.,180NLRB 1094, 1095 (1969).2.The documentary film editors as employees of CBSIt is clear from the record that, as previously noted, thedocumentary film editors are employees of CBS. All of theindicia of an employer-employee relationship are present:The documentary film editors are hired and promoted byCBS at salaries specified by Local 771's collective-bargain-ing contracts, grants or rejects requests for pay increases inexcess of the contract, keeps their timecards and handlestheir grievances. They work at thepremisesof CBS underthe direction, supervision and control of producers andother officials of CBS. The employer-employee relation-shipwas acknowledged by CBS whenBonsignori wastransferred from staff to free-lance status. At thattime (in1970) she was given 17 years' severance pay. Had she beenconsidered an employee of Douglas-Lester (on whose pay-roll she then appeared) she would have been entitled to nomore than 2 years' severance pay.Conversely, they were not employees of DuArt or of theother subcontractors, as freely acknowledged by DuArt'sfinancial vice president, except possibly to the extent that,as defined by Section 2(2) of the Act, "[t]he term 'employ-er' includes any person acting asan agentof an employer,directly or indirectly. . "The bargaining history regarding the documentary filmeditors confirms the conclusion that they were and are em-ployees of CBS. Thus, although the various subcontractors(except DuArt) executed collective-bargaining agreementswith Local 771, they did so only with the acquiescence, andupon the direction, of CBS who was, in fact, paying thesalaries and abiding by the terms and working conditionsprescribed by the collective-bargaining agreement.Respondent contends that the free-lance status of thedocumentary film editors raises a question whether theywere independent contractors, rather than employees with-in the meaningof the Act.Respondent relies uponRadioCityMusic Hall Corp v. United States,135 F.2d 715 (C.A.2, 1943), andStrand Art Theatre, Inc.,184 NLRB 667(1970). I find these cases inapposite.Theyinvolved enter-tainerswho created their own acts and had the right tocontrol the manner and means of performing the work. InStrand,the only direction they received from the theateroperator related to the length and number of scenes andscantiness of costumes as measured by local regulations.Apart from supplying the theater stage, music and lights,the operator played no part in their performance. InRadioCity,the theater operator did somewhat more:He some-times put a song of his own choosing into the act, at timesamplified or reduced the volume of a singer's voice, direct-ed the staging according to his requirements, fixed thetimes for rehearsals, the number of performances, requiredpromptness in attendance, and prescribed the order ofdances and songs. Sometimes he insisted on leaving outparts of the dialogue or other features when he thoughtthem unsuitable for his audience.In the instant case, the documentary film editors cannotbe considered to be independent contractors. CBS main-tains a daily record of their working time, which is sent tothe "subcontractor" for the computation of their pay. Theywork under the general direction of Film Operations Man-ager Kraut and under the specific directions of the individ-ual producer who is in charge of the particular documenta-ry.While the documentary film editors call upon their ar-tistic and technical skills in making the documentary, theydo so only to meet the demands of the producer who hasenvisaged the documentary and the message he seeks toput across. It is he who has the complete responsibility ofcreating, developing and putting the documentary into itsfinal form for showing. In this context, the documentaryfilm editor is merely an artisan, albeit an artistic one. Un-der no circumstances can the documentary film editor sub-stitute his judgment as to content, detail or effect for thatof the director, or act contrary to his direction.In sum, inall respects the documentary film editor must satisfy thedemands of the producer. I therefore find and concludethat the documentary film editors, though free-lance, areemployees of CBS and not independent contractors.N.L.R.B. v. UnitedInsuranceCo.,390 U.S. 254 (1968).3.The appropriate unitThe question of what constitutes an appropriate unitmay not be divorced from the history of collective bargain-ing in this case. Thus, if we were to consider what would bean appropriate unit absent the bargaining history, it might COLUMBIA BROADCASTING SYSTEM, INC.be concluded that a unit encompassing all film editorswould be appropriate, despite the differences of functionsand skills. However, the Board is not called upon to makean initialunit determination. Much water has passed underthe bridge since the initial unit determination was mademore than 20 years ago. Relationships have evolved andbeen established since thattime.These relationships can-not now be ignored. "Thus, the Board has long held that itwill not disturb an established bargaining relationship un-less required to do so by the dictates of the Act or othercompelling circumstances."(The Great Atlantic & PacificTea Co, Inc.,153NLRB 1549, 1550 (1965) ). See, also,West Virginia Pulp and Paper Co.,120 NLRB 1281, 1284(1958);West Virginia Pulp and Paper Company,122 NLRB738, 746, fn. 12 (1958);The Murray Company of Texas, Inc.,107 NLRB 1571, 1573 (1954).The bargaining history indicates beyond doubt that CBShas recognized Local 771 as the exclusive bargaining repre-sentative of a unit consisting of documentary film editors,assistant editors, librarians, and expediters for over 20years. As the Board said inGeneral Electric Co.,180 NLRB1094, 1095, "the record establishes a controlling history of... bargaining . . . in which the Union has been recog-nized as the exclusive bargaining agent." To hold that theseemployees did not constitute an appropriate unit repre-sented by Local 771 would be to ignore "the realities of therelationship between the parties."(Ibid.)The evidence concerning the librarian of documentaryfilms israther sparse. All that appears is that CBS doesemploy such a librarian," who works in Fort Lee, NewJersey, and services the documentary film editors and as-sistant editors. Presumably, his being stationed in New Jer-sey, rather than in New York City, is dictated by storageconsiderations.At any rate, such librarians have beentreated in exactly the same manner as the editors, and forhistorical reasons should be included in the unit. The sameis true with regard to expediters. At present, there is onlyone expediter, Ray Manookian. He works on documenta-nes under the Local 771 contract, and appears regularly onthe DuArt payroll. Vice President Davidson testified thathe considered the expediter to be part of management, butno evidence was offered to substantiate that bare assertion.In addition to the fact that Manookian has been treated byCBS as a member of the documentary unit, it appears fromthe record that he receives substantially less pay than thedocumentary film editors, a circumstance which militatesagainst the conclusion that he is part of management.I therefore find and conclude that a unit consisting ofdocumentary film editors, assistant editors, librarians andexpediters constitutes an appropriate unit for collectivebargaining within the meaning of the Act.This conclusion is not affected by the fact that in recentyears CBShas assignedsome news film editors to work oncertain documentaries. CBS did not thereby effectuate anyreal integration of the units; documentary film editors werenot assigned to do hard news editing. More importantly,despite such assignments from time to time, CBS continuedto recognize the dichotomy between Local 771 editors and11Listed on the payroll records as "Archives "643IBEW editors. Each continued to be separately supervised;the pay differential continued to be observed; each unitwas governed by a different collective-bargaining contract;and the documentary film editors, assistant editors, librari-an and expediter continued on the payrolls of the various"subcontractors."4. Theviolation of Section8(a)(2) of the ActThe foregoing discussion compels the conclusion thatwhen CBS entered into its most recent contract withIBEW, in which it agreed tocease itspractice of subcon-tracting for the work of documentary film editors, it ren-dered unlawful assistance to IBEW, in violation of Section8(a)(2) of the Act. The effect of the foregoing, when cou-pled with the union security clause, was to compel the Lo-cal 771 editors, assistant editors, librarian and expediter tobecome members of IBEW after September 30, 1974, ifthey wanted to retain theirjobs,12 despite the fact that theyhad never been represented by IBEW, were separately rep-resented by Local 771, and had been recognized and dealtwith by CBS as a separate unit.Dancker & Sellew, Inc.,140NLRB 824, 826 (1963);Food Employers Council, Inc.,163NLRB 426, 428-429 (1967).I therefore find and conclude that CBS violated Section8(a)(2) and (1) of the Act when it entered into a collective-bargaining agreement with IBEW, containing a union se-curityclause, in which it agreed toceasesubcontracting forthe services of documentary film editors.5.The violationof Section8(a)(5)The effect of the most recent collective-bargaining agree-ment with IBEW was to withdraw arbitrarily recognitionof Local 771 as the exclusive bargaining representative ofthe documentary unit. In so doing, CBS disregarded thefact that through the agency of its various "subcontrac-tors" it had for many years entered into collective-bargain-ing contracts with Local 771. Such conduct is patently vio-lative of Section 8(a)(5) and (1) of the Act.In addition, CBS further violated Section 8(a)(5) and (1)of the Act when, on April 30, 1973, Local 771, faced withthe consequences of the foregoing action by CBS, request-ed negotiations for a contract, and CBS rejected the re-quest.Despite the fact that Local 771 has admittedly repre-sented the documentary unit for many years, Respondentand IBEW contend that the allegation that CBS failed andrefused to bargain with Local 771 must be dismissed be-cause the General Counsel failed to prove that Local 771represented a majority in the documentary unit. Both relyuponRamada Inns, Inc.,171NLRB 1060 (1968). The factsof that case are entirely dissimilar from those of the instantcase. However, the Board inRamadaset forth the applica-ble rule which supports the conclusion that proof of Local12That the natural and obvious effect of the collective-bargaining con-tract with 1BEW was to force the Local 771 editors to join IBEW is furthersupported by the testimony of Murad of his conversation with Vice Presi-dent Davidson in April 1973, when the latter told Murad of the new subcon-tracting provision and "that he would like to make me an offer contingenton one thing, and that is that I affiliate with Local 1212 of the IBEW." 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD771'smajority was properly dispensed with.InRamada,the Board said:The Board's presumption principles relied upon by theGeneral Counsel, which dispense with the normal re-quirement of independent affirmative proof of majon-ty as of the time of a bargaining demand, are notproperly applicable to a case of this sort. They havebeen limited to situations where the refusal to bargainiswith a Board certified union or with an incumbentunion which has theretofore achieved a bargainingstatus evidenced by a collective-bargaining agreement,or, at least, by prior recognition. (171 NLRB at1062, footnotes omitted)In all the years of its dealing with Local 771, CBS neverraised the issue of the Union's majority or expressed anydoubt thereof. To the contrary, by its course of conduct,CBS recognized Local 771 as the exclusive bargaining rep-resentative of the documentary unit and entered into col-lective-bargaining agreements with that Union through theinstrumentality of its "subcontractors" who were, in fact,its agents for that purpose. And it abided by the terms ofthose contracts. To hold now after its conduct during allthese years, that CBS had not recognized and entered intocollective-bargaining contracts with Local 771 would be tolook only at the form and disregard substance. I thereforeconclude that the presumption of Local 771's majority wasproperly relied upon by the General Counsel and thatproof of Local 771's majority was unnecessary in the ab-sence of evidence that Local 771 had lost its majority.I therefore find and conclude that CBS violated Section8(a)(5) and (1) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in Section IV,above, occurring in connection with the operations of theRespondent set forth in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.VI. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(2), (5)and (I) of the Act, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfully withdrewrecognition from Local 771 and refused to bargain withthatUnion in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that it be ordered to recognize Lo-cal 771 as the exclusive representative of all its employeesin the appropriate unit described above and, upon request,to bargain in good faith with Local 771 as the exclusiverepresentative of said employees with regard to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreached, embody such understanding in a signed agree-ment. By requiring CBS to recognize and bargain, uponrequest, with Local 771, the Board will once and for alldestroy the fiction of subcontracting and render nugatorythe efforts of CBS and IBEW to force the documentaryfilm editors into IBEW, thereby remedying the unlawfulassistance which CBS gave to IBEW, in violation of Sec-tion 8(a)(2) and (1) of the Act.CONCLUSIONS OF LAW1.CBS is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 771, Local 1212 of IBEW, and IBEW are labororganizations within the meaning of Section 2(5) of theAct.3.The unit set forth in section IV above of this Deci-sion constitutes an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.Local 771 is, and at all times material herein has been,the exclusive representative of the employees of the afore-said appropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.The members of said appropriate unit have been at alltimes material herein and are employees of CBS.6.By entering into a collective-bargaining agreementwith IBEW in which it agreed to terminate its practice ofsubcontracting for the services of documentary film edi-tors,CBS has unlawfully granted assistance to Local 1212,and thereby engaged in an unfair labor practice in viola-tion of Section 8(a)(2) and (1) of the Act.7.By withdrawing recognition from Local 771 as theexclusive bargaining representative of the employees in thesaid appropriate unit and by refusing to bargain with Local771 as such exclusive representative, CBS has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 13Columbia Broadcasting System,Inc., its officers,agents,successors and assigns,shall:1.Cease and desist from:(a)Failing and refusing to recognize and, upon request,bargain collectively with Motion Picture Film Editors Lo-cal 771,International Alliance of Theatrical Stage Employ-13 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes COLUMBIA BROADCASTING SYSTEM, INCees and Movie Picture Machine Operators of the UnitedStates and Canada, AFL-CIO, as the exclusive representa-tive of its employees in the appropriate unit described be-low with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, andifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is:All documentary film editors, assistant editors, librari-ans and expediters, excluding office clerical employ-ees, guards, and supervisors as defined in the Act.(b)Assisting Local 1212 International Brotherhood ofElectricalWorkers, AFL-CIO-CLC, and/or InternationalBrotherhood of ElectricalWorkers, AFL-CIO-CLC, byforcing or compelling members of the appropriate unit de-scribed above to become members of said unions, andthereby discouraging membership in Local 771.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights to self-organization, to form, loin, or assist any labororganization, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities,except to the extent that such right is affected by the provi-so to Section 8(a)(3) of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act.(a)Recognize and, upon request, bargain collectivelywith Motion Picture Film Editors Local 771, InternationalAlliance of Theatrical Stage Employees and Movie PictureMachine Operators of the United States and Canada,AFL-CIO, as the exclusive representative of the employeesin the aforesaid appropriate unit with respect to rates ofpay, wages, hours of work, and other terms and conditionsof employment, and, if an understanding is reached, em-body such understanding in a signed agreement.(b)Post at its offices in New York, New York, copies ofthe attached notice marked "Appendix." 14 Copies of thenotice, on forms provided by the Regional Director forRegion 2, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 2, in writ-ing,within 20 days of the receipt of this Decision, whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment645WE WILL NOT fail or refuse to recognize and, uponrequest, bargain collectively with Motion Picture FilmEditors Local 771, International Alliance of TheatricalStage Employees and Movie Picture Machine Opera-tors of the United States and Canada, AFL-CIO, asthe exclusive representative of our employees in theappropriate unit described below with respect to ratesof pay,wages,hours of employment, and other termsand conditions of employment, and if an under-standing is reached, embody such understanding in asigned agreement. The bargainingunit is:All documentary film editors,assistanteditors, librari-ans and expediters, excluding office clerical employ-ees, guards, and supervisors as defined in the Act.WE WILL NOT assist Local 1212, International ofElectricalWorkers,AFL-CIO-CLC, and/or Interna-tional Brotherhood of Electrical Workers,AFL-CIO-CLC, byforcing or compelling members of the appro-priate unit described above to become members ofsaid Unions.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights to self-organization,to form,loin, or as-sistany labor organization,to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion,or to refrain from any and all such activities,except to the extent that such right is affected by theproviso to Section 8(a)(3) ofthe Act.WE WILLrecognize and, upon request,bargain col-lectively with Motion Picture Film EditorsLocal 771,International Alliance of Theatrical Stage Employeesand Movie Picture Machine Operators of the UnitedStates and Canada,AFL-CIO,as the exclusive repre-sentative of our employees in the appropriate unit de-scribed above with respect to rates of pay, wages,hours of employment,and other terms and conditionsof employment,and if an understanding is reached,embody such understanding in a signed agreement.COLUMBIABROADCASTING SYS-TEM, INC.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"